Citation Nr: 0834586	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-40 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

For the reasons indicated below, the appeal is remanded to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

The veteran is seeking entitlement to an increased disability 
rating in excess of 30 percent for his service-connected 
PTSD.  After reviewing the veteran's claims folder, the Board 
finds there is a further duty to assist the veteran with his 
claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In July 2004, the veteran submitted a claim for entitlement 
to an increased rating for his service-connected PTSD.  In 
this claim it stated that the veteran is receiving benefits 
from the Social Security Administration (SSA).  The United 
States Court of Appeals for Veterans Claims has held that 
where there has been a determination that the veteran is 
entitled to SSA benefits, the records concerning that 
decision are needed by the VA for evaluation of pending 
claims, and must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Under the circumstances of this case, 
an attempt should be made by the RO, with the assistance of 
the veteran, to obtain these records.

Moreover, the United States Court of Appeals for Veterans 
Claims has recently held that 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

In July 2004, the RO sent the veteran a letter concerning his 
claim for entitlement to an increased rating for his service-
connected PTSD.  In this letter, the RO correctly notified 
the veteran that, in order to establish his claim for an 
increased rating, he must submit evidence that his PTSD had 
gotten worse.  However, the letter failed to notify the 
veteran that he needed to submit evidence of how this 
worsening effected his employment and daily life.  Under the 
circumstances of this case, the Board concludes that 
additional notice is required for the veteran's increased 
compensation claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)  

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice that meets 
the requirements set out in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), including notice that 
the veteran must provide or request that 
VA obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the 
consequent effect on employment and daily 
life; notice of the specific requirements 
of the pertinent diagnostic code; notice 
of the assignment of disability 
evaluations and effective dates; and 
notice of the types of evidence available 
to establish entitlement to an increased 
evaluation.

2.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and private providers who have 
treated him for his PTSD since August 
2004.  The RO must also request all 
materials, to include medical records, 
regarding the veteran's awarded 
disability benefits from SSA, together 
with its decision awarding the veteran 
disability benefits.  These records must 
be associated with the claims file.  If 
these records are not available, a note 
to that effect must be included in the 
veteran's claims folder.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim on appeal 
must be readjudicated.  If the claim for 
an increased rating is continued, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


